  Case 19-28381             Doc 20         Filed 12/02/19 Entered 12/02/19 15:30:09                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ASMA SIDDIQUI                                                 ) Case No. 19 B 28381
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER

                                                     NOTICE OF MOTION

   ASMA SIDDIQUI                                                                   CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   2250 WHITE OAK DR
   NORTHBROOK, IL 60062

   Please take notice that on January 08, 2020 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
   December 02, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On October 05, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Plan to provide for secured claims of Citizens One and First Midwest Bank and provide for 5%
   interest to be paid on all unsecured claims due to equity in home.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
